Citation Nr: 1447733	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 

THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right wrist disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1997 to July 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video hearing held at the Houston RO.


FINDINGS OF FACT

1.  In a September 2008 decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for a right wrist disability, which had been previously denied in July 2003. He was notified of the decision and advised of his rights, but he did not file a timely notice of disagreement.

2.  The evidence received since September 2008 is neither cumulative nor redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  The preponderance of the evidence weighs against a relationship between his right wrist disability and his active duty service.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying the request to reopen the claim is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the September 2008 decision, new and material evidence has been received to reopen his claim of entitlement to service connection for a right wrist disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a right wrist disability have not been met or approximated. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").	

VA's Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).

After the application to reopen the claim was received, the RO advised the Veteran by a June 2010 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The RO also provided the petitioner information on the requirement for new and material evidence to reopen his claim. Specifically, he was notified that his claim was previously denied because there was no evidence of a current disability resulting from service. Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records (STRs) and reports of post-service medical treatment. The Veteran had a VA compensation examination in October 2010 that is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007). The examiner reviewed the claims file, examined the Veteran, and rendered an opinion supported by an explanation that directly referenced the medical records. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). He has not alleged any prejudice in the examination, nor has he asked for any records to be obtained that have not been requested. 

The Veteran had a VA Travel Board Hearing in September 2013 before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues, including the evidence needed to reopen the claim, as well as the evidence needed to substantiate the claim. The Veteran did not raise any new issues pertaining to this claim during the course of the hearing, and indicated he had gathered all the necessary evidence. Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Board finds the due process requirements of 38 C.F.R. § 3.103(c), to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked, have been satisfied. Id. at 496-97. The Veteran has not alleged any prejudicial deficiencies in the conduct of the hearing. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

New and Material

Generally, an unappealed rating decision is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108 (West 2002). If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for right wrist disability was initially denied by a RO rating decision dated in July 2003, because he did not then have a current disability of the right wrist. The claim was again denied in September 2008, for the same reason. The Veteran was properly notified of these denials, in letters dated in August 2003 and September 2008, respectively. The Veteran did not appeal either decision; therefore, they became final. 38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran filed an application to reopen his claim in June 2010, and he was notified that the previous denials were based on a lack of a current diagnosis. The evidence added to the record included VA treatment records, the October 2010 VA examination, and various statements, including testimony at the September 2013 hearing, which reflected a diagnosis of a tear to the triangular fibrocartilage complex, as well as fraying of the ligaments and a buildup of synovial fluid. The Board finds that this evidence is both new and material. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Therefore, the claim is reopened.

Service Connection

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Claims to service connect certain chronic diseases may establish entitlement from a more relaxed evidentiary standard found in 38 C.F.R. § 3.303(b). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013). However, this subsection only applies to the specific chronic diseases listed in section 3.309(a). Id. at 1338-40. The Veteran has not been diagnosed with any of the diseases listed. Thus, in this case, the more relaxed standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required." Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he injured his right wrist after jumping from an airplane.  He indicated he sought treatment for it twice while on active duty, which is reflected from in his STRs. He also asserts his wrist has been painful ever since, and that his treating physicians have agreed with his theory that his current disability is related to the incidents in service.

In April 1997, the Veteran complained of right wrist pain from the preceding day, when he "jammed" his wrist into a hyperflexed position. He had localized pain, but no tingling, numbness, swelling, or heat at the injury site. He was assessed with a ligamentous strain of the wrist. In March 1999, he complained of pain for the preceding three days due to hyperflexion. He stated that pushups and range of motion movements increased his pain. X-rays were negative for fracture. He denied tingling or numbness, and was assessed with a sprain. At the May 2003 VA examination, conducted prior to discharge from active duty, he complained that his wrist had been painful for the preceding four years, which made it difficult to do pushups. He did not recall a specific injury. The examiner noted his right wrist was in similar form and function to the left, without heat, redness, or effusion. He had no muscle atrophy, his tendon function and range of motion were normal. X-rays were normal. There was no pathology, and no diagnosis was found.  He did not have a separation examination.

The record reflects the Veteran complained of right wrist pain in early 2007, in late 2009, and throughout 2010 and 2011. In December 2009, MRI results showed a small amount of fluid at the distal radioulnar joint, thinning of the central portion of the triangular fibrocartilage with a suspected tiny central perforation, and loculated fluid consistent with a ganglion cyst. During a February 2011 arthroscopy of the right wrist, it was noted that the central portion of the triangular fibrocartilage complex (TFCC) appeared to be intact but that there was some fraying of the dorsal ligamentous components of the TFCC. Excess fluid was removed from the joint.  

He therefore has met the first two prongs of service connection, that there be a current disability and an in-service event. The third prong, a relationship between the current disability and the in-service event, is not met.

The October 2010 VA examiner opined that the Veteran's current wrist disability is not related to his service. He noted the Veteran was examined in May 2003 and no disability was found, and that there was also treatment earlier in service. He also noted an April 2010 VA treatment record wherein the Veteran reported that he had experienced pain since service, but that his wrist "really started bothering him" in the preceding eight months (in or around August 2009). He reported that it had gotten worse since lifting weights, and was worse during "dips" and "preacher curls," (i.e., weight training exercises) but that he did not want to stop doing his exercises. The examiner opined that his current symptoms resulted from a more recent injury, explaining that the Veteran would have been unable to perform such exercises if he had been experiencing a chronic wrist problem. It was noted he had been advised to stop lifting weights. 

The examiner indicated that the December 2009 MRI results confirmed an acute injury, rather than a chronic problem, that was more consistent with a wear injury than an injury caused by falling, which the Veteran reported. The examiner opined that the MRI results conclusively showed an acute problem and not a chronic problem dating back to service. This opinion is highly probative, and weighs against service connection. 

The Veteran has asserted that his treating VA physician has connected his current problems to his service, and he submitted records purportedly documenting as much. However, none of his treatment records document the Veteran's account, and the VA records are silent of this connection linking his in-service sprains to his current diagnoses. He has submitted copies of VA treatment records, wherein his physician has recorded the Veteran's reported history of a fall during service, and pain since then, but which do not contain any indication that the physician linked the previous injury to the current symptoms. The mere repetition of allegations in a medical record does not transform them into competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). His statement that a physician has provided him with a nexus opinion is not probative, because the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent 'medical' evidence in support of a service-connection claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board has considered the Veteran's complaints of persistent pain since service, but does not find them to probative. Lay evidence may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

While the Veteran is competent to report such symptoms and has submitted various articles in support of his contention, there is no other evidence that supports his argument that any current damage resulted from his in-service incidents, and the VA examiner investigated his theory and found it less likely, due to the objective results of an MRI that showed a more recent development of disability due to wear as opposed to a chronic disability since service due to a fall. Jandreau, supra. The Board places more weight on the VA examination results that are supported by the evidence in the file than on the Veteran's arguments that are supported by internet research.    

Accordingly, as the preponderance of the evidence weighs against a relationship between his service and his right wrist disability, this claim must be denied. Under these circumstances, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to service connection for a right wrist disability is reopened and denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


